At
the outset, I wish to greet the President of the General
Assembly, His Excellency Theo-Ben Gurirab, Minister for
Foreign Affairs of Namibia, whom I congratulate on his
election and offer all the cooperation of the delegation of
Paraguay in his work.
In greeting Secretary-General Kofi Annan, I
congratulate him on his excellent work for the
Organization and reaffirm the full support of the Republic
of Paraguay for his efforts on behalf of world peace.
At the same time, the delegation of Paraguay wishes
to welcome the Republics of Kiribati and Nauru and the
Kingdom of Tonga to membership of the United Nations.
We are convinced that their work will contribute to
international peace and development and that their
presence among us is further evidence of the
universalization foreseen under the Charter.
This regular session of the General Assembly finds
Paraguay at a crucial moment in its political life and for
its expectations for economic and social development. The
Paraguayans have very recently overcome internal
destabilization. However, a rapid, broad and heroic
mobilization of the citizenry, in particular the members of
Parliament, youth, workers and peasants, formed an
impenetrable barrier against an attempt to foment a
constitutional collapse and provided support for the
resistance to this attack on democracy.
As a result of the crisis of March 1999, the gravity
and importance of which caused it to be followed by the
media throughout the world, a Government of national
unity was established in the framework of the National
Constitution. That Government, which I have the honour
to represent before this Assembly, is composed of all
political parties through democratically elected
parliamentarians. Today, it faces the great challenge of
5


pulling Paraguay out of chronic economic stagnation and
great social inequity.
In various international forums, and yet again in this
arena of brotherhood among the States of the world,
Paraguay appeals for the solidarity and cooperation of the
multilateral and bilateral organizations in carrying out its
economic reactivation programme and the implementation
of social and anti-poverty policies. This activity will be the
basis and guarantee of the survival of our democracy.
In this context, for the first time in my country's recent
history, the political parties, the authorities of the State and
the representatives of civil society have agreed in a patriotic
consensus on policies and strategies to rechannel economic
growth, alleviate poverty, combat social exclusion and
achieve well-being for our people. Democracy, as an ideal
form of organization and coexistence, will be insured for
history by sustainable development, which will guarantee
the material well-being of the impoverished majority.
In this respect, my country has subscribed to and fully
supports the principles, objectives and measures adopted at
the United Nations Conferences on social development,
population and development, and women. We are
unswervingly committed to political democracy because we
know that we must consolidate it with justice, social equity,
economic growth and sustainable development. My
Government is firmly decided to participate and act jointly
with other countries of the world at all levels to enhance
natural resources and preserve the environment as an
irreplaceable framework for human development.
In a significant response to the requirements of the
Cairo Conference, Paraguay has adopted a national plan and
a Council for Reproductive Health. With the establishment
of the Women's Secretariat, we have strengthened women's
presence in government and made available a programme
for women's equality in education. This measure has
allowed us to incorporate gender equality into educational
reform and to adopt a women's equal-opportunity plan.
We have attributed equal importance to the
Convention on the Rights of the Child and to the
commitments made at the Children's Summit. In this
respect, the Executive Power has submitted a code for
minor's for parliamentary approval.
Clearly, these important steps have had a positive
effect. Paraguay today, according to the most recent report
of the United Nations Development Programme, is in a
comparatively improved position that favours its human
development indicators.
The dynamic of today's world is an unavoidable
challenge demanding not only domestic democratic
cooperation, but also negotiations that will raise countries
to a level of development at which they can work with
other regional and multilateral partners.
Convinced of this, Paraguay, freely and in full
sovereignty, has decided to join the great Southern Cone
Common Market (MERCOSUR) project, a regional
experiment that has proved to be a useful instrument for
addressing the challenges of an ever-changing world
economy. Thus, we look forward to the opening of
negotiations to establish a free-trade zone between
MERCOSUR and the European Union. Similarly,
Paraguay is actively participating in the ambitious Free
Trade Area of the Americas, an undertaking that will
have enormous repercussions for the American continent.
In its decisive struggle for comprehensive progress,
my country is participating with renewed hope and great
faith in the ideals that formed the basis for the
establishment and existence of the United Nations. We
therefore reaffirm our full commitment to the principles
of multilateralism, equal sovereignty of States and respect
for the legal order that support the essential principles of
the Organization.
In this respect, Paraguay is examining the process of
change and the strengthening of this Organization. We
will support all efforts to improve its efficiency and
operational capacity to maintain peace and contribute to
the human development of all peoples.
Nevertheless, my country believes that the structure
of the United Nations must be made less costly and more
efficient. The Organization should strengthen the
Economic and Social Council, continue to streamline the
Secretariat and reduce the overlap of its specialized
agencies, through efficient rationalization of the flow of
resources for cooperation for sustainable development.
Given the challenges facing the United Nations, we
attach considerable importance to the adoption of
measures to ensure the good financial functioning of its
organs, and we therefore urge Member States, particularly
the most developed, to meet their financial obligations as
an essential prerequisite for the reform of the
Organization.
6


Similarly, the Government of my country does not
consider that the present composition of the Security
Council reflects the presence of all the main actors of the
international community, nor that its numbers are in
proportion to the totality of Members. Only an increase in
the number of permanent and non-permanent Members will
ensure more equitable participation within the Security
Council and, thus the necessary political balance. In that
respect, the progressive process of international
democratization must conclude with the elimination of the
right of veto of its permanent members.
Therefore, Paraguay supports the aspiration of Latin
America and other continents to have greater representation
in the Council, where the presence of Brazil as a permanent
member, could represent the great interests of our region.
Paraguay is convinced that maintaining international
peace and security must continue to be one of the priorities
of the United Nations, in particular in those areas of
conflict where its intervention can contribute decisively to
stabilizing the situation on the ground and achieving peace.
As proof of its commitment to these noble purposes,
the Government of Paraguay has officially offered the
Secretary-General the participation of members of its armed
forces in United Nations peacekeeping operations, a
decision which will contribute to this noble humanitarian
purpose. To that end, a battalion of elite officers of the
Paraguay army is receiving special training to participate in
those operations, in accordance with the memorandum of
understanding to be signed between the Republic of
Paraguay and the United Nations.
However, we truly believe that the best guarantee of
peace, together with the monitoring of human rights and
equal opportunity for development, is to reduce armaments
progressively and in a sustained manner until they are
totally eliminated.
Paraguay strongly condemns terrorism in all its forms,
regarding it as one of the most serious threats to our
societies. In that respect, we have supported all the United
Nations initiatives to counteract this scourge, making clear
our resolve to prevent it, combat it and eliminate it. It is
timely to recall that my country has itself suffered from the
effects of this terrible scourge; in this very year we have
suffered the horrendous assassination of the Vice-President
of the Republic, Luis Mar'a Argaña. I take this opportunity
for the President of the Republic of Paraguay to thank the
General Assembly for the tribute which was paid to him.
Paraguay will not cease its struggle to eradicate terrorist
bands, which are alien to our tradition and our history.
With regard to other scourges which afflict our
societies, I must emphasize with great satisfaction the
efforts which my country is making in the crusade against
illicit drug-trafficking and related crimes, a struggle which
is carried out with the greatest cooperation. The twentieth
special session of the United Nations, on the question of
drugs, held in New York in June 1998, conveyed in its
decisions that spirit, which should lead us inexorably to
the final destruction of the merchants of death, a victory
which will be achieved with the shared responsibility of
the nations committed to the crusade.
These purposes will be achieved with the faithful
fulfilment of the commitments undertaken with regard to
human rights and fundamental freedoms. In this respect,
my country has followed the recommendations of the
United Nations with regard to signing, adhering to and
ratifying those commitments, whose purpose it is to
strengthen the framework for the promotion and
protection of the rights of the individual. International
legal instruments in this regard form part of the law in the
Republic of Paraguay.
For that reason, my Government accepts verification
and monitoring by organizations concerned with the
protection of human rights, thus complying with the
provisions of the covenants which it has ratified, as a
commitment of its will to fulfil them. We must note here
that Paraguay has just received a visit from the Inter-
American Commission on Human Rights, which arrived
in the country in response to an invitation by the
Government.
With regard to the priorities of justice concerning
crimes of international scope, we find it very satisfactory
to note a most promising event: the approval in 1998 of
the Rome Statute of the International Criminal Court, to
pass judgement on individuals accused of the crimes
which most offend the human conscience. Paraguay,
being one of the signatories, has submitted this document
for parliamentary approval.
Furthermore, Paraguay, whose population includes
15 per cent of foreigners, the majority of whom live in
border areas, free of segregation or discrimination, notes
with satisfaction that the problem of the Balkans is
moving back to its natural ambit, the United Nations
Security Council, which must necessarily approve any
decision.
7


Our permanent, determined support for the Conference
on Disarmament is one of the pillars of our international
policy. Paraguay, which supported the process of
decolonization and the autonomy of peoples from the time
the United Nations was established, has followed with great
concern the events in East Timor. I sincerely hope that with
the efforts of the United Nations, the best solution will be
found to the problem, with the consecration of the rights of
this people, legitimized in the referendum and encouraged
by our Organization.
My country has firmly decided to keep to the essential
principles of coexistence and civilization; this is a necessary
result of its belonging to the international community.
Following the principle of universality, Paraguay supports
the right of all the peoples of the world to make their
voices heard at the United Nations.
Paraguay believes that the situation in the China Strait
must be resolved within the framework of international law,
non-aggression and peaceful coexistence of nations.
I cannot fail to state here that we share the sorrow of
the people of the Republic of China at the catastrophe
afflicting its territory. We must all commit ourselves to
offering cooperation and help to achieve its full recovery.
In my country there is an unswerving commitment to
democracy and the belief that this can be consolidated only
through justice, social equity, economic growth and
sustainable development. That is why my Government has
resolved to participate and act together with other countries
in all efforts aimed at preserving natural resources and the
environment, an indispensable task for comprehensive
development. For the same reasons, in this year when
humanity will achieve the surprising figure of six billion
inhabitants in the world, we, the Heads of State and
Government and political leaders and officials have the
historic responsibility to respond to the needs and
expectations of this huge world population. But let us not
do it with hunger, thirst, wars, terrorism, discrimination,
genocide, tyranny and injustice — let us do it with
responsibility, with positive actions, and with security for
the human person.
On the threshold of the new millennium, Paraguay is
prepared to participate in this urgent task of improving
human civilization.









